t c memo united_states tax_court jason chai petitioner v commissioner of internal revenue respondent docket no filed date frank agostino jeremy m klausner and lawrence m brody for petitioner timothy a sloane and andrew m tiktin for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 for in an amendment to answer respondent asserted an increased deficiency and an increased penalty of dollar_figure and dollar_figure respectively petitioner’s motion to dismiss the increased deficiency and the increased penalty for lack of jurisdiction was granted on date by order of the court there are two issues for decision whether the dollar_figure million payment petitioner received from delta currency trading llc delta in is nonemployee compensation subject_to self-employment_tax and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in connecticut when he filed the petition a the participants petitioner graduated from harvard university with a master’s degree in architecture petitioner began his career in los angeles but moved to new york in at all relevant times petitioner conducted a successful architecture business while attending harvard petitioner met andrew beer who later married petitioner’s cousin beer holds a bachelor of arts degree from harvard college and a master of business administration degree from harvard business school he has over years of experience in the investment management business beer created and marketed several tax_shelters directed to wealthy individuals the tax_shelters were designed to offset prospective clients’ large tax_liabilities for a particular year to that end beer formed several entities to create the tax_shelter structure among others these entities included delta bricolage capital llc bricolage and counterpoint capital llc counterpoint beer formed bricolage and delta as delaware limited_liability companies on date and date respectively counterpoint was formed as a delaware limited_liability_company on date at all relevant times beer indirectly owned all or a majority of the interests in delta bricolage and counterpoint collectively bricolage entities petitioner never owned an interest in delta or bricolage the bricolage entities were affiliated by common ownership and shared clients offices employees and resources in and they developed and marketed beer’s tax_shelters and advised their clients on the same b the structure bricolage advised its clients on partnership option portfolio strategy pops tax_shelters during and counterpoint and bricolage advised their clients on personal_investment_corporation pico tax_shelters during and delta also advised its clients on both the pops and pico tax_shelters collectively tax_shelters the tax_shelters were designed to eliminate delta’s clients’ tax_liabilities by generating noneconomic tax losses to offset the clients’ taxable_income the tax_shelters shared three key characteristics each centered around the formation of a flowthrough entity each involved a straddle comprising offsetting derivatives into which the pops or pico entity entered and each required a transitory partner or shareholder in the pops or pico entity to whom the entity allocated income from the derivatives so that a tax_shelter investor could recognize offsetting tax losses to facilitate the transactions delta provided a transitory partner or accommodating party the pops and pico entities allocated income to the accommodating party and allocated noneconomic losses to delta’s clients to offset their large tax_liabilities petitioner was an accommodating party for its part delta received sizable fees for advising its clients on the tax_shelters and facilitating the clients’ participation these transactions were especially profitable for beer as the majority owner of the bricolage entities for instance for delta reported over dollar_figure million of income primarily from client fees similarly for delta reported over dollar_figure million of income primarily from client fees in the commissioner released notice_2002_50 2002_2_cb_98 and notice_2002_65 2002_2_cb_690 advising taxpayers and their representatives that transactions like pops and pico were subject_to challenge by the commissioner and had been designated listed transactions c petitioner’s role after petitioner moved to new york he lived in beer’s home during the summer of that summer beer approached petitioner about participating in a new tax strategy beer had developed to reduce tax_liabilities of potential clients beer explained to petitioner that he intended to market the tax_shelters to encourage wealthy individuals to become clients of delta and its affiliated companies beer also explained the tax strategy and the structure of the tax_shelters to petitioner petitioner understood that the clients had large tax_liabilities for a given year additionally petitioner understood that the structure was a series of transactions designed to offset clients’ tax_liabilities and that his role was to serve as a partner with the potential clients these partnerships were integral to the overall structure furthermore petitioner understood he would serve as a conduit and that the potential clients’ tax_liabilities then would be transferred to him beer told petitioner the tax obligations transferred to petitioner would be eliminated by offsetting activities petitioner raised concerns about the transactions and asked beer whether pops and pico were pure tax_shelters beer assured petitioner these structures had been vetted by attorneys and accountants despite his concerns petitioner agreed to serve as an accommodating party for the pops and pico transactions in exchange for compensation from the bricolage entities petitioner agreed to a dollar_figure annual salary plus a signing bonus in exchange for his participation in the transactions beer and petitioner also discussed discretionary bonuses petitioner could receive for his involvement in pico d the economics of petitioner’s participation petitioner was an accommodating party for at least tax_shelters having reported over dollar_figure billion of noneconomic income allocated to him by the tax_shelters on his and income_tax returns this income was approximately equal to the amounts of offsetting noneconomic tax losses allocated to delta’s clients to relieve petitioner’s concerns about increased tax_liabilities beer assured petitioner that there were strategies they could use to offset petitioner’s tax_liabilities on the basis of his participation in the tax_shelters notably petitioner received and reported offsetting losses from the pops and pico entities for and approximately equal to amounts of income allocated to him from the tax_shelters e jjc trading llc petitioner’s participation in the tax_shelters involved executing numerous transactions to facilitate each of the tax_shelters this included signing binders of legal documents including articles of incorporation loan agreements wire transfers and redemption request letters for the pico and pops entities in petitioner went to the offices of delta and its affiliates a lot and regularly to sign documents executing the tax_shelter transactions this signing responsibility was problematic for petitioner because he traveled frequently for his architecture business he was often unable to be physically present to sign these documents therefore at delta’s suggestion in petitioner formed jjc trading llc jjc to facilitate and simplify petitioner’s participation in the bricolage entities petitioner was the sole owner of jjc and bricolage was jjc’s nonmember manager jjc relieved petitioner of his signature burden because jjc’s operating_agreement signed by petitioner gave bricolage authority to make decisions and sign documents for jjc in petitioner’s stead petitioner also gave bricolage power_of_attorney to make decisions and sign documents for jjc petitioner did not maintain books_and_records regarding his interests in jjc the tax_shelter entities or the transactions f petitioner’s compensation petitioner received significant compensation from the bricolage entities in exchange for his participation in the tax_shelters for instance in petitioner received dollar_figure million from counterpoint as a signing bonus and in jjc received dollar_figure million from delta counterpoint and delta reported these payments on forms 1099-misc miscellaneous income form_1099 as nonemployee compensation and petitioner reported them as income on form sec_1040 u s individual_income_tax_return and paid the resulting tax petitioner also received several other_payments from bricolage and counterpoint totaling dollar_figure per year for and and reflecting beer’s agreement with petitioner that he would receive an annual salary of dollar_figure in exchange for his participation bricolage and counterpoint reported all of these amounts as petitioner’s wages and petitioner paid the resulting tax g the payment from delta in date petitioner received an email date email from delta’s chief financial officer helen del bove referencing petitioner’s receipt of dollar_figure million from delta in the date email also notified petitioner he would receive future fees for consulting work he performed for delta on date petitioner received a dollar_figure million payment from delta before petitioner received the dollar_figure million payment however he and del bove had exchanged several emails in date discussing the proper tax treatment of the dollar_figure million payment del bove notified petitioner that delta was going to wire petitioner the dollar_figure remaining in jjc dissolve that entity and pay petitioner an additional dollar_figure million in response petitioner asked to this end can you fill me in on how this money should be treated as far as my accountant is concerned will i be issued a for the whole amount del bove responded that the dollar_figure million payment will be reported on a so you should tax-plan accordingly petitioner again asked for clarification on whether both the dollar_figure million payment and the balance in the jjc account were going to be reported on his forms for del bove responded that t he amount you receive from jjc trading is not income and therefore will not be reported on a that money is from what you had originally invested in jjc trading the 2mm we pay you will be reported on a as well as any other subsequent payments beer had authorized on behalf of delta the dollar_figure million payment to petitioner beer viewed the dollar_figure million payment as a discretionary bonus for services petitioner had provided to delta consistent with past practice delta reported the dollar_figure million on form_1099 for as nonemployee compensation h petitioner’s tax reporting petitioner did not report the dollar_figure million payment from delta as taxable_income contending that it was a return_of_capital from his investments however petitioner was not a partner of delta and did not invest any capital in delta neither petitioner nor jjc reported receiving a share of delta’s income or loss no schedule_k-1 partner’s share of income credits deductions etc was prepared by delta for petitioner all of petitioner’s interests in the other tax_shelter entities were either sold or redeemed before he received the dollar_figure million payment in in closing agreements executed between petitioner and the internal_revenue_service irs with respect to pops and pico petitioner agreed that he had disposed of all his interests in the tax_shelter entities by the end of petitioner reported the amounts he received before on form sec_1040 for and jjc reported amounts received in completed sales of its interests in petitioner reported zero total_tax on his income_tax return for stephen ellspermann a certified_public_accountant prepared petitioner’s income_tax return for petitioner and ellspermann discussed the nature of the dollar_figure million payment before filing petitioner’s return for petitioner told ellspermann that he did not know the nature of the dollar_figure million payment he indicated to ellspermann that the dollar_figure million was from activities managed by bricolage and that ellspermann should contact bricolage to clarify its nature before filing petitioner’s income_tax return for ellspermann asked del bove’s replacement barney taglialatela about money transfers between petitioner jjc mercato global opportunities fund lp mercato global and bricolage he did not ask taglialatela about money transfers to petitioner from delta ellspermann understood on the basis of his conversation with taglialatela that everything pertaining to the partnerships was included on the mercato global schedule_k-1 issued to petitioner ellspermann believed that the dollar_figure million payment was included on the schedule_k-1 he believed this even though he did not specifically ask taglialatela if the dollar_figure million payment was included on the schedule_k-1 taglialatela did not tell ellspermann that the dollar_figure million payment from delta was not income or that it would not be reported on form_1099 for similarly taglialatela never told petitioner or ellspermann that the dollar_figure million would be reported on schedule_k-1 the dollar_figure million payment was not reported as a withdrawal or distribution on any schedule_k-1 or any combination of schedules k-1 that petitioner received for before filing his income_tax return for petitioner did not tell ellspermann about his email correspondence with del bove regarding the dollar_figure million payment and that delta intended it to be income reported on a form_1099 for he also did not tell ellspermann that del bove had notified petitioner that he would receive future fees for his consulting work with delta ellspermann first learned of the delta form_1099 for in during the examination of petitioner’s income_tax return for had ellspermann known of the form_1099 for he would have discussed the tax treatment of the dollar_figure million with taglialatela opinion the parties’ fundamental dispute is over the character of the dollar_figure million payment delta made to petitioner in petitioner contends that the dollar_figure million payment from delta is either a return_of_capital or alternatively a gift from beer to petitioner neither would be subject_to self-employment_tax respondent contends the dollar_figure million payment is nonemployee compensation subject_to self-employment_tax that should have been reported on petitioner’s return i the dollar_figure million dollar payment a burden_of_proof and production generally the taxpayer bears the burden_of_proof rule a 290_us_111 petitioner contends however that pursuant to sec_6201 and sec_7491 respondent should bear the burden_of_proof if a taxpayer asserts a reasonable dispute with respect to an item_of_income reported on an information_return filed by a third party and meets certain other requirements the commissioner bears the burden of producing reasonable and probative evidence in addition to the information_return concerning the deficiency attributable to that item sec_6201 respondent has presented evidence other than the information_return filed by delta as to the character of the income in issue we therefore are not relying on the characterization reported in that information_return the parties stipulated petitioner’s receipt of the dollar_figure million payment and delta’s characterization of that payment for tax purposes thus petitioner must show the nontaxable character of the payment see 87_tc_74 holding that the taxpayer had the burden_of_proof to show nontaxable nature of payment where the taxpayer indisputably received the income in issue_price v commissioner tcmemo_2004_103 if a taxpayer produces credible_evidence to support her or his position complies with substantiation requirements and cooperates with the commissioner with regard to all reasonable requests for information then the burden_of_proof shifts to the commissioner sec_7491 see 116_tc_438 a prolonged discussion of burden_of_proof is unnecessary because we decide this case on the preponderance_of_the_evidence see 131_tc_185 in a case where the standard of proof is preponderance_of_the_evidence and the preponderance_of_the_evidence favors one party we may decide the case on the weight of the evidence and not on an allocation of the burden_of_proof see also estate of jorgensen v commissioner tcmemo_2009_66 aff’d 431_fedappx_544 9th cir b character of the payment gross_income generally includes all income from whatever source derived including compensation_for services in the form of fees commissions or fringe_benefits sec_61 the character of a payment for tax purposes is determined by the intent of the parties particularly the intent of the payor as disclosed by the surrounding facts and circumstances see smith v commissioner t c memo keck v commissioner tcmemo_1993_538 watson v commissioner tcmemo_1960_255 a receipt of capital or a return_of_capital does not constitute taxable_income see 247_us_179 11_tc_964 monico v commissioner tcmemo_1998_10 similarly receipt of a gift is not taxable_income see 29_tc_81 mcdermott v commissioner tcmemo_2003_269 the trial testimony supports the conclusion that the dollar_figure million payment was compensation subject_to self-employment_tax although petitioner attempts to minimize his role in the tax_shelters and describes his activities as investments the record reflects that he provided services to delta to facilitate the tax_shelter transactions beer testified that petitioner’s role in the tax_shelters was a critical component of the transactions and the tax_shelters could not have functioned as planned without petitioner’s participation delta could not have allocated noneconomic losses to its clients without petitioner’s acting as the accommodating party the allocation of dollar_figure billion of noneconomic income to petitioner enabled delta’s clients to reap the benefits of an almost equal amount of noneconomic losses to offset their taxable_income petitioner’s role was far from nominal petitioner argues that because he delegated decisionmaking authority to bricolage he did not perform any meaningful services for delta or any of the other bricolage entities petitioner’s income cannot escape taxation merely because he delegated certain duties to bricolage and beer the risky nature and large receipts of the tax_shelters provide ample justification for the high compensation relative to the low amount of personal effort involved petitioner also provided services in a more apparent manner petitioner’s primary responsibility was to sign binders of formation and organizational documents for the pico and pops entities he testified that there was often a flurry of activity requiring him to go to the bricolage entities’ offices a lot and regularly to sign large volumes of legal documents to execute the tax_shelter transactions this was a burden for petitioner because he traveled frequently for his architecture business to alleviate the burden delta suggested that he form jjc and sign a document granting a power_of_attorney to bricolage petitioner argues that the dollar_figure million payment could not have been compensation_for services because after jjc was formed he was completely removed from that process contrary to petitioner’s assertions signing the formation and organizational documents was not a menial task but an integral component of creating the tax_shelter entities whether petitioner subjectively understood and appreciated the nature of his actions does not eliminate the significance of the services he provided to delta and the other tax_shelters by signing the formation and organizational documents petitioner’s subsequent delegation of his signature_authority does not absolve him from liability for tax on the compensation he received the remainder of the record also reflects that the dollar_figure million payment was compensation beer agreed to pay petitioner a dollar_figure annual salary plus a signing bonus in exchange for petitioner’s involvement beer and petitioner also discussed possible discretionary bonuses petitioner received several payments consistent with his agreement with beer petitioner received significant payments from the bricolage entities characterized and reported as nonemployee income in petitioner received a dollar_figure million signing bonus from counterpoint counterpoint reported it as nonemployee income on its form_1099 for and petitioner paid income_tax on the full amount similarly in petitioner received a dollar_figure million payment from delta through jjc petitioner testified that he viewed it as another bonus delta reported the dollar_figure million payment as nonemployee income on form_1099 for and petitioner paid income_tax on the full amount additionally in and petitioner received a dollar_figure salary paid_by bricolage and counterpoint and consistent with petitioner’s agreement with beer bricolage and counterpoint reported these amounts as wages and petitioner paid the resulting tax there is neither discernable reason nor persuasive justification for treating the payment differently moreover del bove informed petitioner that the dollar_figure million payment in issue would be reported on the form_1099 for in date del bove and petitioner exchanged several emails regarding the dollar_figure million payment and how delta intended to characterize it after responding to petitioner’s multiple requests for clarification del bove unequivocally notified him that delta intended to report the dollar_figure million payment on the form_1099 for after his email exchange with del bove petitioner still questioned del bove’s calculations and did not believe that all or part of the dollar_figure million payment was taxable_income petitioner’s testimony is implausible and unpersuasive he had received compensation in prior years pursuant to his agreement with beer and he had notice that the payment was to be treated as compensation by the payor delta at trial and in his posttrial supplemental brief petitioner objected to the use of the del bove emails as hearsay they are admissible however for purposes other than proving that del bove was correct in her characterization of the payment ie for purposes other than the truth of her statements the emails are admissible to show that petitioner was on notice that the dollar_figure million payment would be treated as taxable_income see 573_f3d_365 6th cir holding statement admissible for nonhearsay purpose to prove plaintiff was on notice of imminent danger ignored warning and acted negligently the del bove emails are also admissible under the state of mind exception to the hearsay rule to show how delta intended to report and characterize the dollar_figure million payment see fed r evid estate of pruitt v commissioner tcmemo_2000_287 holding testimony regarding decedent’s stated intent to include a power to make gifts in powers of attorney admissible under rule of the federal rules of evidence pan am acceptance corp v commissioner tcmemo_1989_440 holding check with notation repay debt admissible under rule of the federal rules of evidence as evidence of intent to repay loan petitioner additionally argues that respondent prevented material evidence from being introduced by not providing del bove with limited immunity petitioner also argues that respondent’s failure to do so should create an adverse inference that del bove’s testimony would not have supported respondent’s position contrary to petitioner’s assertions only the department of justice can grant immunity see u s c sec moreover even if respondent could have granted immunity to del bove and chose not to a negative inference cannot be drawn from that prosecutorial decision see 18_f3d_153 2d cir citing 880_f2d_579 1st cir and relying on that court’s determinations that the government’s failure to immunize a witness without more does not give rise to a missing witness instruction and that no negative inference may be drawn from that prosecutorial decision united_states v forbes wl at d conn date delta’s treatment of the dollar_figure million payment as nonemployee income was consistent with delta and counterpoint’s treatment of the and bonus payments delta reported both prior payments as nonemployee compensation and petitioner reported them as self-employment_income and paid tax on them petitioner has provided no persuasive justification for distinguishing the dollar_figure million payment from the or bonus payments the evidence establishes that the intent of the parties and specifically the intent of the payor delta was to treat the dollar_figure million payment as nonemployee income subject_to tax therefore the character of the dollar_figure million payment is nonemployee income subject_to self-employment_tax petitioner additionally argues that he is not subject_to self-employment_tax on the dollar_figure million payment because he was not engaged in a trade_or_business as a tax_shelter accommodating party the term trade_or_business has the same meaning under sec_1402 as under sec_162 sec_1402 see 118_tc_138 aff’d 353_f3d_595 8th cir in 480_us_23 the supreme court determined that to be engaged in a trade_or_business under sec_162 and in this case sec_1402 the taxpayer must be involved in an activity with continuity and regularity and with the primary purpose of receiving income or profit the record demonstrates that petitioner’s activities were continuous and regular petitioner testified that he went to bricolage’s offices a lot and regularly to execute large volumes of legal documents consisting of formation and organization documents for the tax_shelter entities this fact remained even after petitioner formed jjc in by forming jjc making bricolage jjc’s nonmember manager and giving bricolage power_of_attorney over jjc petitioner’s activities remained continuous and regular bricolage’s actions with respect to jjc are imputed to petitioner as his agent petitioner established the legal machinery for others to act on his behalf and cannot now use that delegation of authority as a shield the record also demonstrates petitioner’s profit_motive petitioner was paid for his services through large lump-sum payments that were reported by the payors as nonemployee compensation on forms and petitioner reported the payments as self-employment_income in short the record demonstrates that petitioner accommodated tax_shelters with sufficient continuity regularity and a profit_motive such that he was engaged in a trade_or_business as a tax_shelter accommodating party next petitioner asserts that the dollar_figure million payment was a return_of_capital aside from his blanket assertions the evidence establishes that petitioner was not a partner in delta and did not invest capital in delta the parties stipulated that petitioner received the dollar_figure million payment from delta and delta’s characterization of that payment simply stated the payment could not have been a return_of_capital because petitioner did not have any capital invested in delta the evidence establishes that petitioner did not have a capital_investment in any_tax shelter entity after in closing agreements with the irs petitioner agreed that both he and jjc sold or redeemed all of their respective interests in the tax_shelter entities by the end of he recorded amounts received in sales or redemptions of his interests in the tax_shelter entities on his income_tax returns for and similarly jjc recorded amounts received in sales or redemptions of its interests in the tax_shelter entities on its income_tax return for nevertheless petitioner asserts that he had investment capital in the tax_shelter entities when he received the dollar_figure million payment petitioner argues that he understood the initial dollar_figure million payment from bricolage would be a signing bonus in to be used as his investment capital in the tax_shelter entities similarly petitioner argues that the dollar_figure million deposit into jjc was ostensibly used to invest in the bricolage entities petitioner did not know which or how many of the bricolage entities’ partnerships he had invested in he did not keep track of the partnerships his investments in the partnerships or the transactions they engaged in he concedes that it is impossible to trace his investments in the bricolage entities because the tax shelters’ structures were too complex and vast to unwind finally he notes that tracing his investments is impossible because he has repeatedly been denied access to necessary financial records petitioner’s argument appears to be that the circumstantial evidence of his investment in the bricolage entities demonstrates that the dollar_figure million payment was a return_of_capital we disagree the preponderance_of_the_evidence establishes that the dollar_figure million payment was not a return_of_capital from delta petitioner alternatively argues that if the dollar_figure million payment is not a return_of_capital then it was a gift from beer petitioner notes that w hile the court may think the suggestion that the payment was part gift somewhat far-fetched this case must be decided on the evidence presented we agree with petitioner’s characterization of his suggestion and the necessity of deciding the case on the evidence but we reject his conclusion a gift results from a detached and disinterested generosity motivated by affection respect admiration charity or the like 363_us_278 the record is devoid of any evidence suggesting that the payment resulted from detached and disinterested generosity rather the evidence establishes that the payor delta intended the payment as compensation notably beer testified that he viewed the dollar_figure million payment as a discretionary bonus for services petitioner provided to delta the evidence compels the conclusion that the dollar_figure million payment in question was received for services and was neither a gift nor a return_of_capital contributions that neither petitioner nor beer could identify ii accuracy-related_penalty finally we consider whether petitioner is liable for the accuracy-related_penalty see sec_6662 respondent has the burden of production and must present sufficient evidence that it is appropriate to impose the penalty see sec_7491 higbee v commissioner t c pincite once respondent satisfies his burden of production petitioner must present evidence sufficient to persuade the court that respondent’s determinations are incorrect see higbee v commissioner t c pincite a sec_6751 petitioner raises for the first time in his posttrial brief an argument that respondent failed to carry his burden of production by not introducing evidence of his compliance with sec_6751 petitioner theorizes that for respondent to meet his burden of production respondent must introduce evidence that the individual making the penalty determination had his or her immediate supervisor approve the accuracy-related_penalty in writing a party may not raise an issue for the first time on brief if the court’s consideration of the issue would surprise and prejudice the opposing party see 116_tc_450 84_tc_191 aff’d 796_f2d_116 5th cir in deciding whether the opposing party will suffer prejudice we consider the degree to which the opposing party is surprised by the new issue and the opposing party’s need for additional evidence to respond to the new issue see 91_tc_200 aff’d 905_f2d_1190 8th cir in addition a party may not rely upon a new_theory unless the opposing party has been provided with fair warning of the intention to base an argument upon that theory see id pincite fair warning means that a party’s ability to prepare its case was not prejudiced by the other party’s failure to give notice in the notice_of_deficiency or in the pleadings of the intention to rely on a particular theory id petitioner’s new argument is untimely we do not rule on the issue of whether the sec_6751 requirement is part of respondent’s burden of production and express no opinion as to the merits of petitioner’s argument petitioner did not allege in the petition in his pretrial memorandum or at trial that respondent failed to comply with sec_6751 by belatedly raising this argument in his posttrial opening brief petitioner would prejudice respondent by denying him an opportunity to introduce evidence of the irs’s compliance with sec_6751 this case was tried before and submitted to a judge who is no longer available to decide it the parties were given an opportunity for a further trial but did not request one there is no justification for reopening the record at this late stage and we will not address the sec_6751 argument b substantial_understatement_of_income_tax a taxpayer is liable for an accuracy-related_penalty as to any portion of an underpayment attributable to among other things a substantial_understatement_of_income_tax or negligence sec_6662 and b and there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs because we determine that there is a substantial_understatement_of_income_tax we need not address negligence petitioner reported zero total_tax for and we are sustaining the determination in the notice_of_deficiency that he owes dollar_figure thus petitioner understated the tax on his return by dollar_figure accordingly respondent has met his burden of producing evidence that petitioner’s underpayment was attributable to a substantial_understatement_of_income_tax and therefore petitioner is liable for the accuracy-related_penalty absent a showing of reasonable_cause or some other defense c reasonable_cause and good_faith once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate because for example he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess her or his proper tax_liability id see halby v commissioner tcmemo_2009_204 while reliance on the advice of a professional tax adviser does not necessarily demonstrate reasonable_cause and good_faith it may when under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs the requirements for reasonable_cause are not satisfied if the taxpayer fails to disclose a fact that he knows or reasonably should know to be relevant to the proper tax treatment of an item sec_1_6664-4 income_tax regs see diaz v commissioner tcmemo_2012_280 additionally a taxpayer’s education sophistication and business experience are relevant in determining whether the taxpayer’s reliance on the tax_advice was reasonable and made in good_faith sec_1_6664-4 income_tax regs petitioner seeks to defend against the accuracy-related_penalty by asserting that he relied on ellspermann his tax professional to prepare the tax_return and to assure him that the dollar_figure million payment was not taxable_income however ellspermann’s advice was only as good as the information that petitioner provided to him petitioner did not provide ellspermann with necessary and accurate information in the date email del bove discussed petitioner’s receipt of the dollar_figure million payment from delta in and notified petitioner that he would receive future fees for consulting work that he had performed for delta in date del bove emailed petitioner and notified him that he would be receiving the balance of funds from his jjc account and the dollar_figure million payment from delta petitioner and del bove exchanged several followup emails discussing the proper tax treatment of the dollar_figure million payment del bove responded that the dollar_figure million will be reported on a so you should tax-plan accordingly petitioner asked for additional clarification on whether both amounts would be included on form_1099 for del bove responded unequivocally that t he amount you receive from jjc trading is not income and therefore will not be reported on a that money is from what you had originally invested in jjc trading the 2mm we pay you will be reported on a as well as any other subsequent payments petitioner asserts that after this email exchange he questioned del bove’s conclusion and exchanged several emails with bricolage’s general counsel regarding how much was due to him and how it would be treated for tax purposes petitioner’s testimony on these points is not persuasive del bove unequivocally explained to petitioner after several clarifications that the dollar_figure million would be included on his form_1099 for and that he should tax-plan accordingly del bove’s emails clearly explained how delta intended to characterize the payment delta subsequently reported the dollar_figure million payment as nonemployee compensation on petitioner’s form_1099 for consistent with del bove’s emails and explanation petitioner never informed ellspermann of his date email exchange with del bove regarding the tax treatment of the dollar_figure million payment or that petitioner was notified it would be treated as income and included on form_1099 for apparently petitioner’s argument is that he had satisfied himself on the tax treatment of the dollar_figure million payment we reject petitioner’s explanation of why he did not tell ellspermann about his email exchanges with del bove instead petitioner erroneously told ellspermann that the dollar_figure million payment was part of the activities bricolage managed and that if ellspermann had any questions he should contact bricolage regarding the classification and nature of the payment ellspermann testified that he would have followed up with delta regarding a potential form_1099 for if he had been informed of petitioner’s correspondence with del bove petitioner must demonstrate by a preponderance_of_the_evidence that he relied in good_faith on his adviser’s judgment to establish good cause see 115_tc_43 aff’d 299_f3d_221 3d cir see also 136_tc_67 aff’d 684_f3d_84 d c cir petitioner cannot establish good-faith reliance because he withheld from ellspermann a crucial and probative email exchange petitioner’s decision to withhold that information from ellspermann was negligent at best or intentionally obstructive at worst in either event petitioner failed to inform ellspermann of facts that he knew or should have known were relevant to the proper tax treatment of the dollar_figure million payment a reasonably prudent person would have informed his or her tax professional as to the disputed characterization of a payment it was objectively unreasonable for petitioner to fail to do so additionally petitioner cannot demonstrate good-faith reliance because he knew or should have known that ellspermann’s advice was based on incomplete information and an unreasonable assumption the advice of a professional must not be based on unreasonable factual and legal assumptions and must not unreasonably rely on the representations statements findings or agreements of the taxpayer or any other person sec_1_6664-4 income_tax regs see 135_tc_199 dunn v commissioner tcmemo_2010_198 the advice must not be based on a representation or assumption that the taxpayer knows or has reason to know is unlikely to be true sec_1_6664-4 income_tax regs ellspermann determined the dollar_figure million payment could be omitted from petitioner’s tax_return on the basis of an unreasonable and erroneous assumption-- that the payment was recorded on schedule_k-1 as to a partner’s distributive_share that assumption is erroneous and unreasonable for several reasons del bove’s replacement taglialatela credibly testified that he never told petitioner or ellspermann that the dollar_figure million would be reported on schedule_k-1 or any combination of schedules k-1 similarly taglialatela credibly testified that he never told ellspermann that the dollar_figure million payment was not income or that it would not be reported on form_1099 for the dollar_figure million payment does not appear on petitioner’s schedules k-1 petitioner’s failure to inform ellspermann about his email exchange with del bove bolstered ellspermann’s erroneous assumption petitioner knew or had reason to know that the dollar_figure million would be reported on form_1099 for therefore ellspermann’s advice was based on a representation or assumption that petitioner knew or had reason to know was unlikely to be true finally we note that petitioner is a highly educated businessperson petitioner received his undergraduate and master’s degrees from harvard and he owned and operated a successful architecture business on the basis of petitioner’s education sophistication knowledge and experience we find that he should have known of the importance of informing ellspermann that he knew or had reason to know the dollar_figure million payment would be treated as nonemployee compensation in sum petitioner has not demonstrated reasonable_cause for his failure to report the dollar_figure million payment on his income_tax return for petitioner did not provide the necessary and accurate information to ellspermann and as a result did not rely in good-faith on ellspermann’s judgment we have considered all remaining arguments the parties made and to the extent not addressed we conclude they are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
